IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                         NO. AP-76,867



                    EX PARTE JOE ANTHONY VALDEZ, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                          FROM BEXAR COUNTY



       J OHNSON, J., filed a concurring opinion.

                            CONCURRING OPINION

       Interestingly, both applicant and the state argue that Texas Government Code Section

499.053(c) supports an argument that applicant is, or is not, eligible for mandatory supervision. It

seems to me that Section 499.053(c) is not helpful to either side because the wording of that statute

makes it clear that it is intended to govern only the accounting of time credit.

       All laws relating to good conduct time and eligibility for release on parole or
       mandatory supervision apply to a person transferred to the department by the Texas
       Juvenile Justice Department as if the time the person was detained in a detention
       facility and the time the person served in the custody of the Texas Juvenile Justice
       Department was time served in the department. (emphasis added)
                                                                                                    2

       Eligibility for parole and mandatory supervision is rooted in time served; unless barred from

such releases, an inmate becomes eligible for consideration for release by the Board of Pardons and

Paroles based on the portion of the holding sentence that the inmate has served, coupled with any

good time the inmate may have earned. An adult offender is usually entitled to time credit for

periods during which the inmate was in custody for the charged offense before, during, and after

trial. Section 499.053(c) simply assures that an inmate who was transferred from the juvenile system

gets the same credit for time in custody as would an inmate who was an adult at the time of arrest

and detention. “All laws relating to . . . eligibility for release on parole or mandatory supervision”

must be understood in the context of eligibility for release being based on how time credit is

determined.

       With these comments, I join the opinion of the Court.



Filed: June 26, 2013
Publish